Citation Nr: 1338141	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating prior to August 8, 2006, for service-connected residuals, injury, left ring finger with degenerative joint disease of the second and third interphalangeal joints (hereinafter "left ring finger disability"), and a disability rating in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1984.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a November 2007 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Indianapolis, Indiana, which granted service connection for a left ring finger disability and assigned an initial noncompensable disability rating, effective June 9, 1984, and a 10 percent disability rating effective August 8, 2006.  

An August 2008 rating decision, issued in September 2008, granted a temporary total evaluation based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30 (2013), effective June 18, 2008, and assigned a 10 percent disability rating, effective September 1, 2008.  A March 2009 rating decision denied an extension of the temporary total evaluation and denied a disability rating in excess of 10 percent.  

In January 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge (hereinafter "VLJ").  A transcript of the hearing has been associated with the claims file.  

In March 2013, the Board remanded the claim to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC for further development of the record, to include obtaining outstanding VA and private treatment records, and a VA vocational rehabilitation folder, if any; and providing a new VA examination and clarifying medical opinion.  

In June 2013, the Veteran was granted service connection for peripheral neuropathy of the left upper extremity, as related to the service-connected left ring finger disability, and was assigned a 10 percent evaluation, effective April 5, 2013.  

Unfortunately, the appeal must again be REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

In April 2013 the Veteran underwent a VA hand and finger examination (also known in the record as "Disability Benefits Questionnaire" (hereinafter "DBQ")).  Here, the examiner opined that the left ring finger was ankylosed and impacted the left little finger.  It was also noted that amputation with prosthesis would equally serve the Veteran because the left middle finger is nonfunctional.  It is unclear whether both the left ring and middle fingers are essentially nonfunctional. 

A note to Diagnostic Code 5227, which regards ankylosis of the little or ring finger, states the rater should consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits, or interference with the overall function of the hand. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining  the level of impairment of the service-connected left ring finger disability and whether separate ratings are warranted for functional impairment of other digits.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must return the claims file to the April 2013 examiner pursuant to 38 C.F.R. § 4.2 for a clarifying opinion.  If the April 2013 examiner is not available, the RO/AMC must provide the claims file to another appropriate examiner to render the requested medical opinion.  The claims folder, including access to the Virtual VA file, and a copy of this REMAND, must be made available to the examiner for review, and the examination report should include discussion of the Veteran's documented medical history and assertions, to include that which is noted above.  A notation to the effect that this record review took place should be included in the report.  If the examiner determines that further physical examination is necessary, the Veteran should be scheduled for a new examination.   The examiner is asked to provide opinions on the following matters:

Please identify all residuals of the service-connected left ring finger disability.  Is it at least as likely as not that the left ring finger has functioning that is so diminished that amputation with prosthesis would equally serve the Veteran?   If it is determined that fingers other than the left ring finger are impaired, please provide an opinion as to whether it is at least as likely as not that any impairment is caused or aggravated by the service-connected left ring finger disability and provide the extent of any impairment. 

The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

The examiner is asked to review section 12 of the April 2013 report, which pertains to remaining effective function of the extremities.  In the April 2013 report, the examiner identified the Veteran's left middle finger as nonfunctional. It was also indicated that the left little finger had limitation of motion and that the left ring finger was ankylosed.  

2. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC must readjudicate any claim remaining on appeal.  If the benefits sought on appeal remain denied, the RO/AMC must furnish the Veteran an appropriate supplemental statement of the case and give him an appropriate time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


